Citation Nr: 1719380	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to dependency and indemnity compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to December 1979.  He died in April 2011, and the appellant claims recognition as his surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file is now in the jurisdiction of the RO in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.  The appellant waived RO review of additional evidence during the hearing.  Later that month, the appellant submitted information from the Social Security Administration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

On her May 2012 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, the appellant indicated she was the Veteran's widow and surviving spouse, and that she and the Veteran were divorced.  In a February 2014 statement, she reported she was married to the Veteran for 28 years, and that she was forced to sign divorce papers against her will.  A July 2014 Report of Information shows the appellant stated over telephone that the Veteran divorced her and she did not divorce him, and because they were divorced when he died should not matter since they were married while he was in the military.  On her January 2016 substantive appeal, the appellant stated the Veteran essentially tricked her into signing divorce papers.  During her November 2016 Board hearing, the appellant testified that she was never served paperwork finalizing the divorce, and that a lawyer told her the divorce was null.  She stated the Social Security Administration considered them married, and later that month she submitted paperwork showing entitlement to monthly widow's benefits, beginning April 2011, the month and year the Veteran died.

The Board notes the appellant and the Veteran's marital status at the time of the Veteran's death is unclear based on the evidence of record.  On remand, the Social Security Administration should be contacted to attempt to clarify this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any need assistance from the appellant, seek documentation/verification from SSA regarding whether SSA considers the appellant the widow of the Veteran.  If SSA considers the appellant the widow of the Veteran, to the extent possible, SSA should be asked to provide any relevant documentation of the basis for this determination of widow/surviving spouse status.

2. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


